                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
IN RE: TECHSHOP, INC.                                           CASE NO: 18-50398 MEH
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7
                                                                ECF Docket Reference No. 197
                                                                Judge: Hon. M. Elaine Hammond




On 11/28/2018, I did cause a copy of the following documents, described below,
Notice and Opportunity for Hearing on Trustee’s Application for Order Authorizing Employment of Special Counsel on
Contingency Fee Basis (Parrish Law Offices- Copyright Claims) ECF Docket Reference No. 197




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 11/28/2018
                                                          /s/ Gregg S. Kleiner
                                                          Gregg S. Kleiner 141311
                                                          Rincon Law, LLP
                                                          200 California Street, Suite 400
                                                          San Francisco, CA 94111
                                                          415 672 5991

           Case: 18-50398         Doc# 198       Filed: 11/28/18      Entered: 11/28/18 08:13:43           Page 1 of
                                                              12
                                        UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                                SAN JOSE DIVISION
 IN RE: TECHSHOP, INC.                                                  CASE NO: 18-50398 MEH

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 197
                                                                        Judge: Hon. M. Elaine Hammond




On 11/28/2018, a copy of the following documents, described below,

Notice and Opportunity for Hearing on Trustee’s Application for Order Authorizing Employment of Special Counsel on Contingency
Fee Basis (Parrish Law Offices- Copyright Claims) ECF Docket Reference No. 197




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 11/28/2018




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Gregg S. Kleiner
                                                                            Rincon Law, LLP
                                                                            200 California Street, Suite 400
                                                                            San Francisco, CA 94111
              Case: 18-50398            Doc# 198        Filed: 11/28/18         Entered: 11/28/18 08:13:43               Page 2 of
                                                                     12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

EWIN HONG                                TYCO INTEGRATED SECURITY LLC             JOHN D. DURST & SUSAN E MCCOMG
5250 VALLEY FORGE DR APT 415             C/O SUZANNE CORK                         2007 REVOCABLE LIVING TRUST
ALEXANDRIA VA 22304                      10405 CROSSPOINT BLVD.                   DATED AUG. 8 2007
                                         INDIANAPOLIS IN 46256                    C/O JOHN D DURST
                                                                                  989 CHENERY ST.
                                                                                  SAN FRANCISCO CA 94131




ACTIVE SOLUTIONS LLC                     PRAXAIR DISTRIBUTION INC                 CITY OF SAN JOSE FINANCE DEPARTMENT
2722 WEST ESTRELLA DRIVE                 C/O RMS BANKRUPTCY RECOVERY SERVICES     REVENUE MGMT
CHANDLER AZ 85224                        P.O. BOX 361345                          200 E. SANTA CLARA ST. 13TH FL
                                         COLUMBUS OH 43236                        SAN JOSE CA 95113




NEW YORK STATE DEPARTMENT OF LABOR       JASPER THOMAS                            JASON LENTZ
STATE OFFICE CAMPUS                      277 GOLDEN GATE AVE. #314                940 LAUREL ST
BLDG. #12 RM. #256                       SAN FRANCISCO CA CA 94102                UNIT A
ALBANY NY 12240                                                                   SAN CARLOS CA 94070




BRAD MARTINSON                           STEVEN TUCKER                            JON BARBARA
2530 CASTELLO WAY                        19250 BLACK RD                           3309 E FLOOSMOOR AVE
SANTA CLARA CA 95051-1009                LOS GATOS CA 95033-9568                  MESA AZ 85204




MISSOURI DEPARTMENT OF REVENUE           COREY MCGUIRE                            RUSTOM L. MEYER
BANKRUPTCY UNIT                          2601 ADELINE ST.                         7501 BLAIR ROAD APT 301
PO BOX 475                               #112                                     TAKOMA PARK MD 20912
JEFFERSON CITY MO 65105                  OAKLAND CA 94607




CHRISTOPHER J. SHULL                     THOMAS KLISDONK                          ERIC JACOBSON
1355 SAGE HEN WAY UNIT R                 147 ANCHOR BAY TER                       2391 DOWNING AVE.
SUNNYVALE CA 94087                       SUNNYVALE CA 94086                       SAN JOSE CA 95128




HITACHI CAPITAL AMERICA CORP.            ZHBIN GARY ZHANG                         JEFFREY A. SHERMAN
C/O SOLOMON GRINDLE ET AL.               1408 NIGHTHAWK DR                        774 OWL CT
11682 EL CAMINO REAL SUITE 250           SANTA ROSA CA 95409                      LOUISVILLE CO 80027
SAN DIEGO CA 92130




ASSA ABLOY ENTRANCE SYSTEMS              SHARON SCHIBLER                          ANDREW S. HUANG
(NC) C/O MCC                             1150 DIAMOND CT                          1733 CRANE AVE
23240 CHAGRIN BLVD. #410                 LOS ALTOS CA 94024                       MOUNTAIN VIEW CA 94040
CLEVELAND OH 44122




RALPH C. MCMULLAN AND SUSAN R.           WILLIAM A ELLIS                          NORMAN NEWLON
MCMULLAN                                 10066 PASADENA AVE. #C                   2367 SOUTH DRIVE
807 LOMBARD ST.                          CUPERTINO CA 95014                       SANTA CLARA CA 95051
SAN FRANCISCO CA 94133



           Case: 18-50398        Doc# 198    Filed: 11/28/18      Entered: 11/28/18 08:13:43     Page 3 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CARL WALDSPURGER                         ROBINSON FAMILY 1999 TRUST DATED         GIBSON MANCINI CARMICHAEL & NELSON P.
517 GEORGIA AVE                          11/2/1999                                A.
PALO ALTO CA 94306                       TIMOTHY B. ROBINSON & LISA A. ROBINSON   GMCN
                                         216 BLACKSTONE DR.                       115 EAST LAUREL STREET
                                         BOULDER CREEK CA 95006                   GARDEN CITY KS 67846




MONICA MILLER CAVALLARO                  DEBRA HARA                               CHRISTOPHER SEGRAVES
1516 WILDROSE WAY                        10856 LINDA VISTA DR.                    6783 W YEARLING RD.
MOUNTAIN VIEW CA 94043                   CUPERTINO CA 95014                       PEORIA AZ 85383




JAMES HOLLIS                             CALEB HENRY CROME                        LAURIE BOWERS CONNOLLY
527 12TH ST SE                           5060 KINGSTON WAY                        355 SUNRISE SHORES
WASHINGTON DC 20003                      SAN JOSE CA 95130                        HARRODSBURG KY 40330




LCA BANK CORPORATION                     ROBERT MANN                              MARK L MOORE
PO BOX 1650                              2250 JERROLD AVE. #13                    1340 BENT DR
TROY MI 48099                            SAN FRANCISCO CA 94124                   CAMPBELL CA 95008




TARA YOUNGBORG                           DEBORAH SMITH ZYLSTRA                    ROBERT DYKE
4268 COTSWOLDS HILL LANE                 2424 E BARNHART RD                       101 COMMODORE DR.
FAIRFAX VA 22030                         DENAIR CA 95316                          RICHMOND CA 94804




LORI PETITT                              BHATIA FAMILY TRUST                      JON WATTE
2334 21ST ST.                            C/O SHREY BHATIA                         36 CIRCLE RD.
SANTA MONICA CA 90405                    571 PANCHITA WAY                         REDWOOD CITY CA 94062
                                         LOS ALTOS CA 94022




LORI CHAMPAGNE                           JOHN M. KLOMAN IV                        JEFFREY MOY
2135 WATKINS LAKE RD.                    C/O JOHN KLOMAN                          729 STONE CANYON CIRCLE
WATERFORD MI 48328                       3200 DOMINY CT.                          INVERNESS IL 60010
                                         OAKTON VA 22124




DE LAGE LANDEN FINANCIAL SERVICESINC.    CITY OF SAN JOSE                         ELLEN ISAACS
1111 OLD EAGLE SCHOOL RD.                FINANCE DEPARTMENT                       2162 CORONET DR
ATTN: K. VENDETTA                        REVENUE MGMT                             SAN JOSE CA 95124
WAYNE PA 19087                           200 EAST SANTA CLARA ST. 13TH FL.
                                         SAN JOSE CA 95113




LYLE R SMITH                             EMILY QUESADA                            MARY JO RICHARDSON
61 YALE RD                               8345 NW 66 ST #D2712                     6403 WINDWOOD DR.
MENLO PARK CA 94025                      MIAMI FL 33166-2696                      COLLEGE STATION TX 77845




           Case: 18-50398      Doc# 198      Filed: 11/28/18      Entered: 11/28/18 08:13:43     Page 4 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

SCOTT LUDWIG                             PETER ROSENBLADT                         SERGEI MENCHENIN
70 CHERRY RIDGE COURT                    2848 CONCORD LANE                        1718 HILLMAN AVE.
SAN JOSE CA 95136                        SANTA CLARA CA 95051                     BELMONT CA 94002




GREG BUCHNER                             MANISH GUPTA                             EDWARD S. CONGER
690 COVINGTON RD.                        482 THOMPSON AVE                         1064 HICKORYNUT CT
LOS ALTOS CA 94024                       MOUNTAIN VIEW CA 94043                   SUNNYVALE CA 94087




                                         CM/ECF E-SERVICE
RON BECK                                                                          DOUBLECLUTCH ROBOTICS INC.
1 DOREY WAY                              CSN+DESIGN                               371 ELAN VILLAGE LN #310
MONTEREY CA 93940                        ATTN: CRAIG NELSON                       SAN JOSE CA 95134
                                         4618 W.62 TERR
                                         FAIRWAY KS 66205




DIRK A. KABCENELL                        OLIVIA MORGAN                            KARI L. GERRITS
4900 ALPINE RD.                          901 23RD STREET S                        371 ELAN VILLAGE LANE #310
PORTOLA VALLEY CA 94028                  ARLINGTON VA 22202                       SAN JOSE CA 95134




CHIA CHING CHANG                         PATRICK W AND LYNNE MCCLURE TRUST        MARY TROLL
21534 CONRADIA COURT                     21850 E STACY RD                         3420 COMMONWEALTH AVE.
CUPERTINO CA 95014                       QUEEN CREEK AZ 85142                     MAPLEWOOD MO 63143




IPFS CORPORATION                         MICHAEL K. GERRITS                       ANGELA LIGHT
24722 NETWORK PLACE                      371 ELAN VILLAGE LANE #310               3208 KAWALKER LANE
CHICAGO IL 60673                         SAN JOSE CA 95134                        SAN JOSE CA 95127




GINA MANN                                DONALD CHESAREK                          LYNN BODELL
14163 N. 90TH PL.                        280 BELBLOSSOM WAY                       107 RESERVOIR RD
SCOTTSDALE AZ 85260                      LOS GATOS CA 95032                       ATHERTON CA 94027




MICHAEL CHARLES BROWNE                   MICHELLE R. KOBLAS                       ALLEN LAVEE
1911 BARBARA DR.                         729 ANDERSON DR.                         24 SANTA MARGARITA DRIVE
PALO ALTO CA 94303                       LOS ALTOS CA 94024                       SAN RAFAEL CA 94901




BLAKE & XUAN COMMAGERE                   MELVIN EDGERLEY                          JULIA PIEHLER
1725 MILLER AVE.                         4206 CHRISTINE PLACE                     191 E. EL CAMINO REAL SPC 216
LOS ALTOS CA 94024                       ALEXANDRIA VA 22311                      MOUNTAIN VIEW CA 94040




           Case: 18-50398      Doc# 198      Filed: 11/28/18      Entered: 11/28/18 08:13:43     Page 5 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

ROBERT CARVER                            BRIAN A. BEARDMORE                       GABRIEL FABER AND HILLEGUUS FABER
9804 THINLEAF COVE                       292 LAQUESTA DR                          3027 RUBINO CIR
AUSTIN TX 78759                          DANVILLE CA 94526                        SAN JOSE CA 95125




RICHARD LINDEN                           DAVID MUNIER & TARA MUNIER               DAVID CHAU
163 ZANDER DR.                           3340 SAINT MARY S ROAD                   3201 LOMA VERDE DR. #87
ORINDA CA 94563                          LAFAYETTE CA 94549                       SAN JOSE CA 95117




EDWARD HARRIMAN                          JOSEPH E. PECK & MARY G. PECK_V          EDWARD & DEBORAH HARRIMAN
14672 GYPSY HILL RD                      308 COMANCHE CIRCLE                      14672 GYPSY HILL RD
SARATOGA CA 95070                        HUTTO TX 78634                           SARATOGA CA 95070




DANNY E. MARS                            JOHN M. STANEC                           TAM THAO PHAM
1960 CHURTON AVE                         3730 CALLISON ST                         3463A 17TH ST
LOS ALTOS CA 94024                       LOOMIS CA 95650                          SAN FRANCISCO CA 94110




EVERBANK COMMERCIAL FINANCE              CHRISTOPHER S. MULLIN                    RAMESH V. PERI
10 WATERVIEW BLVD.                       41 LEBANON HILLS DR                      10812 GAILLARDIA
PARSIPPANY NJ 07054                      PITTSBURGH PA 15228                      AUSTIN TX 78733




DAVID GUTELIUS                           SERGE AND DARLENE GUILLOT                STEPHEN W. BALINSKI
18124 WEDGE PKWY #544                    700 CLEARLAKE PTE                        10310 BREEDEN ROAD
RENO NV 89511                            SENECA SC 29672                          LUSBY MD 20657




SHARON SHINDEL                           PAUL A. GENNARI                          ROBERT L. SIMON
3833 E. CARSON RD                        2729 FORT SCOTT DR.                      3065 EMERALD WIND ST.
PHOENIX AZ 85042                         ARLINGTON VA 22202                       HENDERSON NV 89052




JOEL KATAKO ANANSAMBI                    BHL SERVICES INC.                        FIRSTLEASE INC.
741 BEACH AVE.                           C/O R. GIBSON PAGTER JR.                 HEMAR ROUSSO & HEALD LLP
BRONX NY 10473                           PAGTER AND PERRY ISAACSON                C/O RAFFI KHATCHADOURIAN ESQ.
                                         525 N. CABRILLO PARK DRIVE SUITE 104     15910 VENTURA BOULEVARD 12TH FLOOR
                                         SANTA ANA CA 92701                       ENCINO CA 91436




PAUL CLENAHAN                            ASHOK JANAH                              NANETTE WYLDE
15395 THOMAS ST.                         91 WOODLAND AVE.                         33 DEXTER AVE.
GLEN ELLEN CA 95442                      SAN FRANCISCO CA 94117                   REDWOOD CITY CA 94063




           Case: 18-50398      Doc# 198      Filed: 11/28/18      Entered: 11/28/18 08:13:43     Page 6 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CAROLYN LEE LUCE                         STEPHEN WOLFE                            TOBY D. OWEN
318 MCEVOY ST.                           365 S. GRAHAM ST.                        1701 SPRINGLAKE DR.
REDWOOD CITY CA 94061                    PITTSBURGH PA 15232                      DRIPPING SPRINGS TX 78620




GREGORY THOMAS MCPHEETERS                NORTH AMERICAN BANCARD HOLDINGS LLC      JOHN ERIC DOYLE
741 SEASIDE ST.                          C/O WELTMAN WEINBERG & REIS CO. LPA      322 LAUREL AVE
SANTA CRUZ CA 95060                      323 W. LAKESIDE AVENUE STE 200           MENLO PARK CA 94025
                                         CLEVELAND OH 44113




RICHARD TINSLEY                          ROBERT C. BERNSTEIN AND LISA J.          ROBERT M GREENBERG
16555 S KENNEDY RD                       BERNSTEIN                                4809 FOX BRANCH CT.
LOS GATOS CA 95030                       1711 VALLEY VIEW AVE.                    RALEIGH NC 27614
                                         BELMONT CA 94002




CAROLINE DOYLE                           SCOTT MILLER                             LORI SAXON
257 2ND AVE.                             1260 FREMONT TERRACE EAST                835 MILO CT
SAN FRANCISCO CA 94118                   SUNNYVALE CA 94087                       SAN JOSE CA 95133




THE AMIDON/MENON 2003 REVOCABLE TRUST    MIKE GRALL AND CINDY GRALL (PRIOR        HANMI BANK
C/O KEITH AMIDON                         SPELLE)                                  HEMAR ROUSSO & HEALD LLP
88 HIGGINS AVE.                          52 QUAIL XING                            C/O RAFFI KHATCHADOURIAN ESQ.
LOS ALTOS CA 94022                       SANTA CRUZ CA 95060                      15910 VENTURA BOULEVARD 12TH FLOOR
                                                                                  ENCINO CA 91436




MARICOPA COUNTY TREASURER                PAWNEE LEASING CORPORATION               BRAUNREUTHER-LAMBERT FAMILY LIVING
C/O PETER MUTHIG                         3801 AUTOMATION WAY STE 207              TRUST
222 N. CENTRAL AVE. #1100                FORT COLLINS CO 80525                    1596 EDMOND CT
PHOENIX AZ 85004                                                                  SAN JOSE CA 95125




CHARLES G WADE                           SAN MATEO COUNTY TAX COLLECTOR           LUKE KUNG
136 MARY WAY                             555 COUNTY CENTER                        3297 VIN SANTO LANE
LOS GATOS CA 95032                       REDWOOD CITY CA 94063                    SAN JOSE CA 95054




RICHARD ELY                              ALLAN GOTTLIEB                           D. WESLEY WILEY AND JANICE K. KENDALL
6275 MOJAVE DRIVE                        226 VALLEY VISTA DR                      610 GENNESSEE ST
SAN JOSE CA 95120                        CAMARILLO CA 93010                       SAN FRANCISCO CA 94127




MICHAEL D. HARRIS                        CANON FINANCIAL SERVICES INC.            DAVID BRUCE CURTIS AND SHELLEY SMITH
4604 MON BLANC DRIVE                     C/O STARK & STARK P.C.                   CURTIS AS TR
BEE CAVE TX 78738                        993 LENOX DR.                            VINOD NICHANI ESQ.
                                         LAWRENCEVILLE NJ 08648                   NICHANI LAW FIRM
                                                                                  1250 OAKMEAD PKWY. SUITE 210
                                                                                  SUNNYVALE CA 94085

           Case: 18-50398      Doc# 198      Filed: 11/28/18    Entered: 11/28/18 08:13:43       Page 7 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

ANDREW LUTOMIRSKI                        GRACE MOSS                               STEPHEN E LIBRANDE
204 2ND AVE #408                         505 62ND STREET                          673 HAMILTON AVE
PALO ALTO CA 94401                       APT D1                                   MILPITAS CA 95035
                                         BROOKLYN NY 11220




GEOFFREY MOYER                           CHRISTOPHER F. BEALL                     NORTH AMERICAN BANCARD HOLDINGS LLC
276 LA CUESTA DRIVE                      93 BROMLEY PL.                           C/O WELTMAN WEINBERG & REIS CO. LPA
PORTOLA VALLEY CA 94028                  NUTLEY NJ 07110                          323 W. LAKESIDE AVENUE STE 200
                                                                                  CLEVELAND OH 44113




KEVIN AND CONNIE MURPHY                  DAVID J. EVERS                           SONIA LEE & ALAN M GRUMET
4050 YELLOWSTONE DR.                     3815 242ND AVE SE                        433 LORELL AVE.
SAN JOSE CA 95130                        ISSAQUAH WA 98029                        MILL VALLEY CA 94941




M2 LEASE FUNDS LLC                       KYLEY SMITHERS                           KARL W. SCHULZ
C/O RUSSELL S. LONG DAVIS                860 SARATOGA AVE                         1701 BUTTERCUP ROAD
& KUELTHAU S.C.                          APT. H212                                PFLUGERVILLE TX 78660
111 E. KILBOURN AVE. #1400               SAN JOSE CA 95129
MILWAUKEE WI 53202




MCT GROUP                                SHANTA AMBADY                            WINDSTREAM
PO BOX 7748                              2997 S. LIDDESDALE ST.                   929 MARTHA S WAY
TORRANCE CA 90504                        DETROIT MI 48217                         HIAWATHA IA 52233




SERGIO FERIA                             JUDY & SERGIO FERIA/LI-HUA PENG          WALTER E SIMONETTI
1688 TACOMA AVE.                         1688 TACOMA AVE                          1361 S CANYON OAKS WAY
BERKELEY CA 94707                        BERKELEY CA 94707                        CHANDLER AZ 85286




JAYNE BROWNLEE                           ERIC WERNER BIRGIT WERNER                JULIAN DAVID CHRISTIAN RICHARDSON
700 CENTRAL AVE.                         619 MOUNTIAN VIEW AVE.                   871 ROBB RD
MENLO PARK CA 94025                      MOUNTAIN VIEW CA 94041                   PALO ALTO CA 94306




PAUL STRAUSS & FELICIA GERSHBERG         GARY D. ADEN                             JAMES E. KUTZ
1033 RUBIS DRIVE                         350 TURKSHEAD LN                         1340 GARTHWICK DR
SUNNYVALE CA 94087                       REDWOOD CITY CA 94065                    LOS ALTOS CA 94024




SCOTT A. SAXON                           DEJAN VUCINIC                            DAVID SPERMAN
30867 TUCKER ST. NE                      597 LONE TREE RD                         165 CAMBRIDGE AVE
CAMBRIDGE MN 55008                       HOLLISTER CA 95023                       SAN LEANDRO CA 94577




           Case: 18-50398      Doc# 198      Filed: 11/28/18      Entered: 11/28/18 08:13:43     Page 8 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

NORIHIRO EDWIN AOKI                      ANGELA DEFRANCESCO                       HUNG-VUONG ALEXANDER PHAM
115 STADLER DR.                          144 S 3RD ST UNIT 610                    441 63RD STREET
WOODSIDE CA 94062                        SAN JOSE CA 95112                        APT #2R
                                                                                  BROOKLYN NY 11220




JONATHAN VADNAL                          TERESA BLEVINS                           AMBER ROSS
1331 S. EADS ST. #808                    17859 GRAYSTONE AVENUE                   241 NORTH ORIENTAL STREET
ARLINGTON VA 22202                       UNIT NO #202                             INDIANAPOLIS IN 46202
                                         CHINO HILLS CA 91709




MICHAEL SCHMIT                           WELLS FARGO VENDOR FINANCIAL SERVICES    JEFFREY A PORTER
19992 RODRIGUES AVE.                     LLC                                      346 S BUENA VISTA AVE.
CUPERTINO CA 95014                       ATTN: JASON HARKNESS                     GILBERT AZ 85296
                                         1010 THOMAS EDISON BLVD. SW
                                         CEDAR RAPIDS IA 52404




KATHLEEN C. FITZPATRICK                  KUAN HOW KHOR AND CHAI HIONG NG          KEVIN SCOTT ARMSTRONG
151 MOUNTAIN VIEW AVE.                   645 QUINCE LN                            75 S 14TH ST.
LOS ALTOS CA 94024                       MILPITAS CA 95035                        SAN JOSE CA 95112




C. WILLIAM SPANGLER AND NANCY L.         KYLE STEVEN BUTT                         DANIEL E. ERDMAN
SPANGLER                                 1018 N 500 W                             88 E SAN FERNANDO ST #510
471 CAROLINA LN                          PLEASANT GROVE UT 84062                  SAN JOSE CA 95113
PALO ALTO CA 94306




LAW OFFICES OF DEREK K. YU               SIMPLEXGRINNELL                          MARK A PIZAREK
1939 HARRISON STREET SUITE #612          50 TECHNOLOGY DR.                        525 W REMINGTON DR. #98
OAKLAND CA 94612                         ATTN: BANKRUPTCY                         SUNNYVALE CA 94087
                                         WESTMINSTER MA 01441




JOHN S. AND JAMES L. KNIGHT FOUNDATION   DONALD D. PRICE REVOCABLE TRUST          MATT BERRY
C/O HOWARD J. STEINBERG ESQ.             C/O DONALD D. PRICE TRUSTEE              1915 BILTMORE ST
1840 CENTURY PARK EAST. #1900            21485 SILCHESTER CT.                     WASHINGTON DC 20009
LOS ANGELES CA 90067                     NORTHVILLE MI 48167




NEAL A. OSBORN                           WELLS FARGO EQUIPMENT FINANCE            CHISA FAMILY LTD PARTNERSHIP
2053 SKYLINE DR.                         2700 S. PRICE ROAD                       2925 BOND ST.
MILPITAS CA 95035                        CHANDLER AZ 85286                        ROCHESTER HILLS MI 48309




KHOA T. NGUYEN                           RASHEDA PRICE                            JOSEPH L. KRAL AND LISA E. LEE
3058 REYNOLDS CT.                        C/O STATE FARM                           TRUSTEES
FREMONT CA 94536                         1075 OLD COUNTY RD. #A                   P.O. BOX 710
                                         BELMONT CA 94002                         LA HONDA CA 94020



           Case: 18-50398         Doc# 198   Filed: 11/28/18      Entered: 11/28/18 08:13:43     Page 9 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CHRISTINA S CHU                          DAVID A. LYONS                           PAUL SATCHELL
107 N. AMPHLETT BLVD                     4497 POINSETTIA CT                       538 ASHBURY ST.
SAN MATEO CA 94401                       SAN JOSE CA 95136                        SAN FRANCISCO CA 94117




WILLIAM C. BRICK                         KEITH STATTENFIELD                       CARY ELLIIS MCHUGH
2588 COLUMBIA ROAD                       1395 GAZDAR CT                           150 MELSHER LANE
BERKELEY MI 48072                        SANTA CLARA CA 95051                     VALLEY SPRINGS CA 95252




TECHSHOP                                 JAMES KAO                                CHRISULA BLOORE
C/O ERIC LAYTON STRATTEN                 4388 EL CAMINO REAL UNIT 139             800 SONIA WAY
9110 ROCKER AVE.                         LOS ALTOS CA 94022                       MOUNTAIN VIEW CA 94040
PLYMOUTH MI 48170




WARREN WU                                ANTHONY GODSHALL                         NEW CENTURY COMMONS LLC
5 DANA POINT CT                          116 LEROY PL                             C/O ANDREW J. DITLEVSEN ESQ.
REDWOOD CITY CA 94065                    SAN FRANCISCO CA 94109                   SWEENEY MASON WILSON & BOSOMWORTH
                                                                                  983 UNIVERSITY AVE. STE. 104C
                                                                                  LOS GATOS CA 95032




INTERNATIONAL                            INTERNATIONAL                            SILICON VALLEY ENGINEERING COUNCIL
TECHSHOP JAPAN                           FUJITSU LIMITED                          ATTN: ELISA ENGLEHARDT PRESIDENT
C/O FUJITSU LIMITED ATTN: ASAKO MOTOKI   C/O FUJITSU LIMITED ATTN: ASAKO MOTOKI   PO BOX 611865
SHIODOME CITY CENTER                     SHIODOME CITY CENTER                     SAN JOSE CA 95161
1-5-2HIGASHI SHIMBASHI                   1-5-2HIGASHI SHIMBASHI
MINATO-KU                                MINATO-KU
TOKYO JAPAN 105-7123                     TOKYO JAPAN 105-7123



AN NGOC LE                               TECHSHOP INC.                            PAUL R. BOULAY & CONSTANCE A. BOULAY
3000 7TH ST NE APT 324                   P.O. BOX 1582                            201 HARDY AVE.
WASHINGTON DC 20017                      SANTA CRUZ CA 95061                      CAMPBELL CA 95008




ROBERT FAULL                             WALTER CARL RIORDAN                      SARAH POWERS
10491 MEINERT RD.                        2352 W. LONGHORN PL.                     15 BROWN ST
WEXFORD PA 15090                         CHANDLER AZ 85286                        PITTSBURGH PA 15209




BRENDAN A. FLICKER                       JOHN MANFORD                             DAVID ALLAN ELLSWORTH
C/O WILLIAM F. ASKIN ESQ.                17 BULL ELK                              227 RAMONA ST.
1047 MCKINNEY LANE                       CLOUDCRAFT NM 88317                      SAN MATEO CA 94401
PITTSBURGH PA 15220




AUTODESK INC.                            THE DAVID B. GUSTAVSON AND DEANNA L.     THOMAS CONNOLLY
ATTN: GENERAL COUNSEL                    GUS                                      1613 ANDERSON RD.
111 MCINNIS PARKWAY                      1946 FALLEN LEAF LN                      MCLEAN VA 22102
SAN RAFAEL CA 94903                      LOS ALTOS CA 94024



          Case: 18-50398      Doc# 198      Filed: 11/28/18 Entered: 11/28/18 08:13:43          Page 10 of
                                                         12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

EDWARD VINCES AND STEPHANIE VINCES       IAN A TWOMBLY                            BENJAMIN J CORRIE
ATTN: STEPHANIE VINCES                   2348 ROSITA AVE                          2732 13TH AVE
915 PARK PACIFICA AVE.                   SANTA CLARA CA 95050                     OAKLAND CA 94606
PACIFICA CA 94044




RICHARD A. SHINE                         WILLIAM D. BAKER                         MARIA DALALO
195 THOMPSON SQUARE                      P.O BOX #1246                            PO BOX 53146
MOUNTAIN VIEW CA 94043                   SAN JOSE CA 95100                        SAN JOSE CA 95153




NOAH CHITTIM                             CESC PLAZA LIMITED PARTNERSHIP           ARIZONA BOARD OF REGENTS
305 WEST SHORE ROAD                      C/O OFFIT KURMAN P.A.                    ATTN: JEFFREY L. SKLAR
WESTPORT ISLAND ME 04578                 4800 MONTGOMERY LANE SUITE 900           LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         BETHESDA MD 20814-3465                   ONE SOUTH CHURCH AVE. #2000
                                                                                  TUCSON AZ 85701-1611




DAN RASURE                               HITACHI CAPITAL AMERICA CORP.            NEW CENTURY COMMONS LLC
C/O ANN MCFARLAND DRAPER                 C/O SOLOMON GRINDLE LIDSTAD &            C/O SWEENEY MASON WILSON & BOSOMWORTH
DRAPER LAW OFFICES                       WINTRINGER                               ATTN: ANDREW J. DITLEVSEN ESQ.
75 BROADWAY SUITE 202                    ATTN: RICHARD A. SOLOMON                 ATTN: JOSEPH M. SWEENEY ESQ.
SAN FRANCISCO CA 94111-1423              11682 EL CAMINO REAL SUITE 250           983 UNIVERSITY AVENUE SUITE 104C
                                         SAN DIEGO CA 92130-7705                  LOS GATOS CA 95032-7637




BHL SERVICES INC.                        SERGEI MENCHENIN                         AMERICAN EXPRESS TRAVEL RELATED
C/O R. GIBSON PAGTER JR.                 1718 HILLMAN AVE.                        SERVICES
PAGTER AND PERRY ISAACSON                BELMONT CA 94002-1919                    C/O BECKET AND LEE LLP
525 N. CABRILLO PARK DRIVE SUITE 104                                              PO BOX 3001
SANTA ANA CA 92701-5017                                                           MALVERN PA 19355-0701




STEPHEN CASNER                           NEW YORK CITY ECONOMIC DEVELOPMENT       COMMONWEALTH OF PENNSYLVANIA
1454 REVELSTOKE WAY                      CORPORATION                              DEPARTMENT OF LABOR AND INDUSTRY
SUNNYVALE CA 94087-4443                  C/O MCNUTT LAW GROUP                     ATTN: DEB SECREST
                                         ATTN: MICHAEL C. ABEL                    COLLECTIONS SUPPORT UNIT
                                         219 9TH STREET                           651 BOAS ST. #702
                                         SAN FRANCISCO CA 94103-3806              HARRISBURG PA 17121-0751




DAVID BRUCE CURTIS                       FRANCHISE TAX BOARD                      CITY OF SAN JOSE
SHELLEY SMITH CURTIS                     BANKRUPTCY SECTION MS A340               FINANCE DEPARTMENT
C/O VINOD NICHANI ESQ.                   PO BOX 2952                              REVENUE MGMT
NICHANI LAW FIRM                         SACRAMENTO CA 95812-2952                 200 EAST SANTA CLARA ST. 13TH FL.
1250 OAKMEAD PKWY STE. 210                                                        SAN JOSE CA 95113-1903
SUNNYVALE CALIFORNIA 94085




SAN MATEO COUNTY TAX COLLECTOR           EMPLOYMENT DEVELOPMENT DEPARTMENT        CALIFORNIA DEPARTMENT OF TAX AND FEE
555 COUNTY CENTER                        PO BOX 826846                            ADM
REDWOOD CITY CA 94063-1665               SACRAMENTO CA 94246-0001                 ACCOUNT INFORMATION GROUP MIC: 29
                                                                                  PO BOX 942879
                                                                                  SACRAMENTO CA 94279




INTERNAL REVENUE SERVICE                 OFFICE OF THE UNITED STATES TRUSTEE      COUNSEL FOR AUTODESK INC.
SPECIAL PROCEDURES                       280 SOUTH FIRST STREET ROOM 268          MARSHA SUKACH
PO BOX 7346                              SAN JOSE CA 95113                        WILSON SONSINI GOODRICH & ROSATI
PHILADELPHIA PA 19101-7346                                                        1301 AVENUE OF THE AMERICAS
                                                                                  NEW YORK NY 10019


          Case: 18-50398         Doc# 198   Filed: 11/28/18 Entered: 11/28/18 08:13:43          Page 11 of
                                                         12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

KNIGHT FOUNDATION                        RYAN SPURLOCK                            JAMES A. PARKER
C/O HOWARD J. STEINBERG                  1389 CRESPI DR.                          P.O. BOX 28745
GREENBERG TRAURIG LLP                    PACIFICA CA 94044                        AUSTIN TX 78755
1840 CENTURY PARK EAST SUITE 1900
LOS ANGELES CA 90067-2121




RALPH ALVAREZ                            KATHRYN E. PAULI                         WANTIN LIVING TRUST
2808 MAGELLAN CIRCLE                     2939 ALBEMARLE ST. NW                    C/O KORNFIELD NYBERG ET AL.
CORONA CA 92882                          WASHINGTON DC 20008                      1970 BROADWAY SUITE 600
                                                                                  OAKLAND CA 94612




BART GRANTHAM                            ANNIE Y. STOOPS ESQ.
3068 KYNE ST W                           ARENT FOX LLP
APT 302                                  555 WEST 5TH STREET 48TH FLOOR
SAN MATEO CA 94403                       LOS ANGELES CA 90013




          Case: 18-50398      Doc# 198      Filed: 11/28/18 Entered: 11/28/18 08:13:43          Page 12 of
                                                         12
